 

Exhibit 10.2

 

SUPPORT AGREEMENT

 

THIS SUPPORT AGREEMENT (this “Agreement”) is entered into as of April 2, 2020,
by and between 1315 Capital II, L.P., a Delaware limited partnership (“1315
Capital”), and Interpace Biosciences, Inc., a Delaware corporation (the
“Company”).

 

BACKGROUND

 

WHEREAS, pursuant to a Securities Purchase and Exchange Agreement, dated as of
January 10, 2020, the Company issued, sold and delivered to 1315 Capital, and
1315 Capital purchased and acquired from the Company, pursuant to the terms and
subject to the conditions set forth therein, an aggregate of 19,000 shares of
the Company’s Series B Convertible Preferred Stock, par value $0.01 per share
(the “Series B Shares”).

 

WHEREAS, the Series B Shares have the designation, powers, preferences and
rights, and the qualifications, limitations and restrictions, as specified in
the Certificate of Designation of Preferences, Rights and Limitations of Series
B Convertible Preferred Stock filed with the Secretary of State of the State of
Delaware on January 14, 2020 (the “Certificate of Designation”).

 

WHEREAS, the Company and 1315 Capital are parties to that certain Amended and
Restated Investor Rights Agreement, entered into as of January 15, 2020 (the
“Investor Rights Agreement”), by and among the Company, 1315 Capital and
Ampersand 2018 Limited Partnership, a Delaware limited partnership
(“Ampersand”), which establishes certain terms and conditions concerning the
rights of and restrictions on 1315 Capital and Ampersand with respect to the
ownership of the Series B Shares and other capital stock of the Company.

 

WHEREAS, the Company and 1315 Capital desire to enter into this Agreement in
order to set forth their mutual understanding with respect to certain consent
and voting rights of 1315 Capital as set forth in the Certificate of Designation
and Investor Rights Agreement.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
intending to be legally bound, the parties hereby agree as follows:

 

1. Shares Subject to this Agreement. 1315 Capital hereby agrees to vote all
Series B Shares registered in its name or beneficially owned by it and/or over
which it exercises voting control as of the date of this Agreement and any other
Series B Shares legally or beneficially held or acquired by 1315 Capital after
the date hereof or over which it exercises voting control (the “Shares”) in
accordance with the provisions of this Agreement.

 

2. Agreement to Vote Shares. 1315 Capital hereby consents to, and agrees to vote
(by proxy or otherwise) its Shares in favor of, any Fundamental Action desired
to be taken by the Company as determined by the Company’s Board of Directors.
For purposes of this Agreement, “Fundamental Action” shall mean any action
proposed to be taken by the Company and set forth in Section 4(d)(i), 4(d)(ii),
4(d)(v) 4(d)(vi), 4(d)(viii) or 4(d)(ix) of the Certificate of Designation or
Section 8.5.1.1, 8.5.1.2, 8.5.1.5, 8.5.1.6, 8.5.1.8 or 8.5.1.9 of the Investor
Rights Agreement. Except as set forth in this Section 2, 1315 Capital shall
retain all other rights, including the right to consent to any action other than
a Fundamental Action, set forth in Section 4(d) of the Certificate of
Designation or Section 8.5 of the Investor Rights Agreement.

 

 

 

 

3. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in the Company any direct or indirect ownership or incidence of ownership
of or with respect to any Shares.

 

4. Miscellaneous.

 

(a) Notices. All notices, requests, and other communications hereunder shall be
in writing and will be deemed to have been duly given and received (a) when
personally delivered, (b) when sent by facsimile or email upon confirmation of
receipt, (c) one business day after the day on which the same has been delivered
prepaid to a nationally recognized courier service, or (d) five business days
after the deposit in the United States mail, registered or certified, return
receipt requested, postage prepaid, in each case addressed:

 

If to the Company to:

 

Interpace Biosciences, Inc.

Morris Corporate Center 1, Building C

300 Interpace Parkway, Parsippany, NJ 07054

Attention: Jack E. Stover, President and CEO

Email: jstover@interpace.com

 

With a copy to:

 

Pepper Hamilton LLP

620 Eighth Avenue, 37th Floor

New York Times Building

New York, NY 10018

Attention: Merrill M. Kraines, Esquire

Email: krainesm@pepperlaw.com

 

If to 1315 Capital to:

 

1315 Capital II, L.P.

2929 Walnut Street, Suite 1240

Philadelphia, PA 19104

Attention: Adele C. Oliva, Founding Partner

Email: adele.oliva@1315capital.com

 

With a copy to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Attention: Joanne R. Soslow, Esquire

Email: joanne.soslow@morganlewis.com

 

Any party hereto from time to time may change its address, facsimile number, or
other information for the purpose of notices to that party by giving notice
specifying such change to the other parties hereto. 1315 Capital and the Company
may each agree in writing to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures reasonably
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.

 

 

 

 

(b) Amendments; Waiver. This Agreement may be amended by the parties hereto, and
the terms and conditions hereof may be waived, only by an instrument in writing
and signed by 1315 Capital and the Company. The failure of any party hereto to
exercise any right, power or remedy provided under this Agreement or otherwise
available in respect of this Agreement at law or in equity, or to insist upon
compliance by any other party with its obligation under this Agreement, and any
custom or practice of the parties at variance with the terms of this Agreement,
shall not constitute a waiver by such party of such party’s right to exercise
any such or other right, power or remedy or to demand such compliance.

 

(c) Rules of Construction. The parties hereto hereby waive the application of
any law, regulation, holding or rule of construction providing that ambiguities
in an agreement or other document will be construed against the party drafting
such agreement or document.

 

(d) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties hereto; it being understood that all parties
need not sign the same counterpart.

 

(e) Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
persons or circumstances shall be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto further agree to use their
commercially reasonable efforts to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that shall achieve, to
the extent possible, the economic, business and other purposes of such void or
unenforceable provision.

 

(f) Governing Law; Consent to Jurisdiction. This Agreement, and the provisions,
rights, obligations, and conditions set forth herein, and the legal relations
between the parties hereto, including all disputes and claims, whether arising
in contract, tort, or under statute, shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law provisions.

 

(g) Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
the expenses.

 

(h) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this SUPPORT AGREEMENT to be
executed as of the date first written above.

 

  INTERPACE BIOSCIENCES, INC.         By: /s/ Jack E. Stover   Name: Jack E.
Stover   Title: President & CEO

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this SUPPORT AGREEMENT to be
executed as of the date first written above.

 

  1315 CAPITAL II, L.P.       By: 1315 Capital Management II, LLC,     its
General Partner         By: /s/ Adele C. Oliva   Name: Adele C. Oliva   Title:
Managing Member

 

 

